     Case 09-90340-AKM-13     Doc 160 Filed 01/15/21 EOD 01/15/21 09:12:21       Pg 1 of 1
                              SO ORDERED: January 15, 2021.




                              ______________________________
                              Andrea K. McCord
                              United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT                    SF03470 (rev 10/2019)
                                Southern District of Indiana
                               121 W. Spring St., Rm. 110
                                  New Albany, IN 47150
In re:

Mark Anthony Murphy,                                  Case No. 09−90340−AKM−13
Tamara Lynn Murphy,
           Debtors.

         ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

An Application for Payment of Unclaimed Funds was filed on January 14, 2021, for
William D. Hart for payment of unclaimed funds deposited with the Court, pursuant to 11
U.S.C. § 347(a). The application and supporting documentation establish the entitlement
of the claimant(s) to the unclaimed funds.

IT IS ORDERED that the application is GRANTED.

IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 2042, the held unclaimed funds
be disbursed as follows:

         Amount:      $2,210.76
         Claimant(s): William D. Hart
         Address:     3812 Rockdale Fellowship Rd, Mount Juliet, TN 37122

NOTICE IS GIVEN that the the Clerk will disburse these funds no earlier than 14 days
from the date of this order.
                                             ###
